Exhibit 10.8
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Magnum
Hunter Resources Corporation, a Delaware corporation (“Company”), and H.C. “Kip”
Ferguson (“Executive”).
W I T N E S S E T H:
     WHEREAS, Company is desirous of employing Executive in such capacity on the
terms and conditions, and for the consideration, hereinafter set forth and
Executive is desirous of continuing to be employed by Company on such terms and
conditions and for such consideration;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
and obligations contained herein, Company and Executive agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATIONS
     1.1 Definitions.
     (a) “Annual Base Salary” shall mean Executive’s annual base salary as of
the date of his Involuntary Termination, determined pursuant to Section 4.1.
     (b) “Board” shall mean the Board of Directors of Company.
     (c) “Business Territories” shall mean all locations in which the Company
has post or present activities of any kind related to the exploration,
investigation, search, production, sale or other efforts related to the oil and
gas industry, including but not limited to, any location as to which the Company
has devoted any efforts for production, analysis, joint venture consideration or
interest even if efforts for the actual exploration or production of oil and gas
have not yet commended and also specifically includes all matters encompassed
within Article VI, Paragraph 6.1 hereof.
     (d) “Cause” shall mean Executive (i) has engaged in gross negligence, gross
incompetence, or willful misconduct in the performance of his duties, (ii) has
refused, without proper reason, to perform his duties, (iii) has materially
breached any provision of this Agreement or corporate policy or code of conduct
established by Company, (iv) has willfully engaged in conduct that is materially
injurious to Company or its subsidiaries (monetarily or otherwise), (v) has
committed an act of fraud, embezzlement, or breach of a fiduciary duty to
Company or an affiliate of Company (including the unauthorized disclosure of
confidential or proprietary material information of Company or an affiliate),
(vi) has been convicted of (or pleaded no contest to) a crime involving fraud,
dishonesty, or moral turpitude or any felony, or (vii) has been convicted for
any violation of U.S. or foreign securities laws or has entered into a cease and
desist order

 



--------------------------------------------------------------------------------



 



with the Securities and Exchange Commission alleging violation of U.S. or
foreign securities laws.
     (e) “Change of Control” shall mean a “Change in Control,” as defined under
the Incentive Plan as in effect on the Effective Date.
     (f) “Change of Control Period” shall mean, with respect to a Change of
Control, the one-year period beginning on the date upon which such Change of
Control occurs.
     (g) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (h) “Compensation Committee” shall mean the Compensation and Nominating
Committee of the Board.
     (i) “Disability” shall mean that, as a result of Executive’s incapacity due
to physical or mental illness, Executive shall have been absent from the
full-time performance of his duties for six consecutive months and shall not
have returned to full-time performance of his duties within 30 days after
written notice of termination is given to Executive by Company (provided,
however, that such notice may not be given prior to 30 days before the
expiration of such six-month period).
     (j) “Effective Date” shall mean October 1, 2009.
     (k) “Good Reason” shall mean the occurrence of any one or more of the
following:
     (i) a material diminution in Executive’s Annual Base Salary not in
accordance with Section 4.1;
     (ii) a material diminution in Executive’s authority, duties, or
responsibilities from those applicable to him as of the Effective Date;
     (iii) a material change in the geographic location at which Executive must
perform services, which for purposes of this Agreement includes only Company
requiring Executive to involuntarily relocate the geographic location of
Executive’s principal place of employment by more than 10 miles from Houston,
Texas; or
     (iv) a material breach by Company of any provision of this Agreement
(including, without limitation, the requirements of paragraphs 2.2, 4.2, or 4.3
of this Agreement) .
Notwithstanding the foregoing provisions of this Section 1.1(j) or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (1) the condition described in clauses
(i) through (iv) of this Section 1.1(j) giving rise to Executive’s termination
of employment must have arisen

- 2 -



--------------------------------------------------------------------------------



 



without Executive’s consent; (2) Executive must provide written notice to
Company of such condition in accordance with Section 9.3 within 30 days of the
initial existence of the condition; (3) the condition specified in such notice
must remain uncorrected for a period of 30 days following receipt of such notice
by Company; and (4) the date of Executive’s termination of employment must occur
within one year following the initial existence of the condition specified in
such notice.
     (l) “Incentive Plan” shall mean the Company’s 2006 Stock Incentive Plan.
     (m) “Involuntary Termination” shall mean any termination of Executive’s
employment with Company which:
     (i) does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this Section 1.1(l)); or
     (ii) results from a resignation by Executive for Good Reason;
provided, however, the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death or Disability.
     (n) “Payment Date” shall mean the later of (i) the date that is 30 days
after Executive’s termination of employment with Company or (ii) the date upon
which the Release described in Section 5.6 becomes irrevocable by Executive.
     1.2 Interpretations. In this Agreement, unless a clear contrary intention
appears, (a) the words “herein,” “hereof,” “hereunder,” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, or other subdivision, (b) reference to any Article or Section
means such Article or Section hereof, (c) the word “including” (and with
correlative meaning, “include”) means including, without limiting the generality
of any description preceding such term, and (d) where any provision of this
Agreement refers to action to be taken by either party, or which such party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such party.
ARTICLE II
EMPLOYMENT AND DUTIES
     2.1 Employment. Effective as of the Effective Date and continuing for the
period of time set forth in Section 3.1 of this Agreement, Executive’s
employment by Company shall be subject to the terms and conditions of this
Agreement.
     2.2 Positions. From and after the Effective Date, Company shall employ
Executive in the positions of Executive Vice President Exploration of the
Company or in such other position or positions as the parties mutually may
agree.
     2.3 Duties and Services. Executive agrees to serve in the positions
referred to in Section 2.2 and to perform diligently and to the best of his
abilities the duties and services

- 3 -



--------------------------------------------------------------------------------



 



appertaining to such offices, as well as such additional duties and services
appropriate to such offices which the parties mutually may agree upon from time
to time. Executive also agrees to serve, if elected, as an officer or director
of any subsidiary or affiliate of Company so long as such service is
commensurate with Executive’s duties and responsibilities to Company.
Executive’s employment shall also be subject to the policies maintained and
established by Company that are of general applicability to Company’s
Executives, as such policies may be amended from time to time.
     2.4 Other Interests. Executive agrees, during the period of his employment
by Company, to devote substantially all of his business time, energy, and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except with the consent of the Board. The
foregoing notwithstanding, the parties recognize and agree that Executive may
engage in passive personal investment and charitable activities that do not
conflict with the business and affairs of Company or interfere with Executive’s
performance of his duties hereunder, which shall be at the sole determination of
the Board.
     2.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty to act at all times in the best interests of
Company. In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
     2.6 Place of Employment. Executive’s place of employment hereunder shall be
at Company’s executive offices in the greater Houston, Texas metropolitan area.
ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT
     3.1 Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date.
     3.2 Company’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Company shall have the right to terminate Executive’s employment
under this Agreement at any time for any of the following reasons:
     (a) upon Executive’s death;
     (b) upon Executive’s Disability;
     (c) for Cause; or
     (d) at any time, for any other reason whatsoever, in the sole discretion of
the Board.

- 4 -



--------------------------------------------------------------------------------



 



     3.3 Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:
     (a) for Good Reason; or
     (b) at any time for any other reason whatsoever, in the sole discretion of
Executive.
     3.4 Notice of Termination. If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in Section 3.1, it shall do so by giving written notice to Executive
that it has elected to terminate Executive’s employment hereunder and stating
the effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder. If
Executive desires to terminate his employment hereunder at any time prior to
expiration of the term of employment as provided in Section 3.1, he shall do so
by giving a 30-day written notice to Company that he has elected to terminate
his employment hereunder and stating the effective date and reason for such
termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.
     3.5 Deemed Resignations. Unless otherwise agreed to in writing by Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of Company and each affiliate of Company and an
automatic resignation of Executive from the Board (if applicable) and from the
board of directors or similar governing body of any affiliate of Company and
from the board of directors or similar governing body of any corporation,
limited liability entity, or other entity in which Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as Company’s or such affiliate’s designee or other
representative.
     3.6 Meaning of Termination of Employment. For all purposes of this
Agreement, Executive shall be considered to have terminated employment with
Company when Executive incurs a “separation from service” with Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder.
ARTICLE IV
COMPENSATION AND BENEFITS
     4.1 Base Salary. During the period of this Agreement, Executive shall
receive a minimum base salary of $180,000 per annum. Executive’s base salary
shall be reviewed by the Compensation Committee on an annual basis, and, in the
sole discretion of the Compensation Committee, such base salary may be
increased, but not decreased (except with the prior written consent of
Executive), effective as of any date determined by the Compensation Committee.
Executive’s base salary shall be paid in equal installments in accordance with
Company’s standard policy regarding payment of compensation to Executives but no
less frequently than monthly.

- 5 -



--------------------------------------------------------------------------------



 



4.2 Bonuses and Long-Term Incentive.
     (a) Annual Bonus. Executive shall be eligible to participate in Company’s
annual bonus plan or plans applicable to Executive as approved from time to time
by the Board or by the Compensation Committee in amounts to be determined by the
Compensation Committee based upon criteria established by the Compensation
Committee.
     (b) Long-Term Incentive Plan. Subject to the sole discretion of the Board
or the Compensation Committee, Executive shall also be eligible for
participation in the Incentive Plan or such other long-term incentive
arrangement of Company as may from time to time be made available to other
Executives (and such other Executives as may be selected for participation by
the Board or Compensation Committee) of Company. Any awards made under the
Incentive Plan or such other arrangements shall be governed by Section 5.9
herein.
4.3 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
     (a) Business and Entertainment Expenses — Subject to Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
Executives generally, Company shall reimburse Executive for, or pay on behalf of
Executive, reasonable and appropriate expenses incurred by Executive for
business-related purposes, including dues and fees to industry and professional
organizations and costs of entertainment and business development.
     (b) Vacation — During his employment hereunder, Executive shall be entitled
to four weeks of paid vacation each calendar year (or a pro rata portion of such
four-week vacation period for any partial year) and to all holidays provided to
Executives of Company generally.
     (c) Other Company Benefits — Executive and, to the extent applicable,
Executive’s spouse, dependents, and beneficiaries, shall be allowed to
participate in all benefits, plans, and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other Executives of Company. Such benefits, plans, and programs shall include,
without limitation, any profit sharing plan, thrift plan, health insurance or
health care plan, life insurance, disability insurance, pension plan,
supplemental retirement plan, vacation and sick leave plan, and the like which
may be maintained by Company. Company shall not, however, by reason of this
paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to Executives generally.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE V
EFFECT OF TERMINATION ON COMPENSATION; ADDITIONAL PAYMENTS
     5.1 Termination Other Than an Involuntary Termination. If Executive’s
employment hereunder shall terminate upon expiration of the term provided in
Section 3.1 hereof or if Executive’s employment hereunder shall terminate for
any other reason except those described in Sections 5.2 and 5.3, then Company
shall continue to provide all compensation and benefits to Executive hereunder
until the date of such termination of employment, and such compensation and
benefits shall terminate contemporaneously with such termination of employment.
     5.2 Involuntary Termination Other Than During a Change of Control Period.
Subject to the provisions of Sections 5.6 and 5.7 hereof, if Executive’s
employment by Company or any subsidiary thereof or successor thereto shall be
subject to an Involuntary Termination which occurs prior to the date that Change
of Control Period begins or after the expiration of a Change of Control Period,
then Company shall, as additional compensation for services rendered to Company
(including its subsidiaries), pay to Executive the following amounts and take
the following actions:
     (a) Pay Executive a lump sum cash payment in an amount equal to Executive’s
Annual Base Salary on or before the Payment Date.
     (b) During the portion, if any, of the 12-month period commencing on the
date of such Involuntary Termination that Executive is eligible to elect and
elects to continue coverage for himself and his eligible dependents under
Company’s or a subsidiary’s group health plans, as applicable, under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and/or
Sections 601 through 608 of the Executive Retirement Income Security Act of
1974, as amended, Company shall promptly reimburse Executive on a monthly basis
for the difference between the amount Executive pays to effect and continue such
coverage and the Executive contribution amount that active Executives of Company
pay for the same or similar coverage under such group health plans; provided,
however, that such reimbursement shall cease to be effective if and to the
extent Executive becomes eligible to receive medical and/or dental coverage from
a subsequent employer (and any such eligibility shall be promptly reported to
Company by Executive).
     (c) If Executive’s employment with Company is subject to a termination due
to Executive’s death or Disability, any and all outstanding options to purchase
common stock or stock grants of Company held by Executive shall become fully
vested and immediately exercisable in full as of the Payment Date and shall
cause any and all restricted shares of the Company’s common stock held by
Executive to become immediately nonforfeitable as of the Payment Date.
     (d) Involuntary Termination During a Change of Control Period. Subject to
the provisions of Sections 5.6 and 5.7, if Executive’s employment by Company or
any subsidiary thereof or successor thereto shall be subject to an Involuntary
Termination

- 7 -



--------------------------------------------------------------------------------



 



during a Change of Control Period, then Company shall, as additional
compensation for services rendered to Company (including its subsidiaries), pay
to Executive the following amounts and take the following actions:
     (e) Pay Executive a lump sum cash payment in an amount equal to two times
Executive’s Annual Base Salary on or before the Payment Date.
     (f) During the portion, if any, of the 12-month period commencing on the
date of such Involuntary Termination that Executive is eligible to elect and
elects to continue coverage for himself and his eligible dependents under
Company’s or a subsidiary’s group health plans, as applicable, under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and/or
Sections 601 through 608 of the Executive Retirement Income Security Act of
1974, as amended, Company shall promptly reimburse Executive on a monthly basis
for the difference between the amount Executive pays to effect and continue such
coverage and the Executive contribution amount that active Executives of Company
pay for the same or similar coverage under such group health plans; provided,
however, that such reimbursement shall cease to be effective if and to the
extent Executive becomes eligible to receive medical and/or dental coverage from
a subsequent employer (and any such eligibility shall be promptly reported to
Company by Executive).
     (g) Cause any and all outstanding options to purchase common stock of
Company held by Executive to be fully vested and to become immediately
exercisable in full as of the Payment Date and cause any and all restricted
shares of the Company’s common stock held by Executive to become immediately
nonforfeitable as of the Payment Date.
     5.3 Interest on Late Payments. If any payment provided for in Section 5.2
or 5.3 hereof is not made when due (applying the deferred payment date provided
for in Section 5.7 as the due date, if applicable) then Company shall pay to
Executive interest on the amount payable from the date that such payment should
have been made under such Section until such payment is made, which interest
shall be calculated at the prime or base rate of interest announced by JPMorgan
Chase Bank (or any successor thereto) at its principal office in New York and
shall change when and as any such change in such prime or base rate shall be
announced by such bank.
     5.4 Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, in the event that any payment, distribution, or provision of a
benefit by Company to or for the benefit of Executive, whether paid or payable,
distributed or distributable, or provided or to be provided pursuant to the
terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, are hereinafter collectively referred to as the “Excise Tax”),
Company shall pay to Executive on or as soon as administratively practicable
following the day on which the Excise Tax is remitted by or on behalf of
Executive (but no later than the end of the taxable year following the year in
which the Excise Tax is remitted) an additional payment (a “Gross-up Payment”)
in an amount such that after payment by Executive of all taxes (including any
interest or penalties imposed

- 8 -



--------------------------------------------------------------------------------



 



with respect to such taxes), including any Excise Tax imposed on any Gross-up
Payment, Executive retains an amount of the Gross-up Payment equal to the Excise
Tax imposed upon the Payments. Company and Executive shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment. Executive shall notify Company in writing of any claim by
the Internal Revenue Service which, if successful, would require Company to make
a Gross-up Payment (or a Gross-up Payment in excess of that, if any, initially
determined by Company and Executive) within ten days of the receipt of such
claim. Company shall notify Executive in writing at least ten days prior to the
due date of any response required with respect to such claim if it plans to
contest the claim. If Company decides to contest such claim, Executive shall
cooperate fully with Company in such action; provided, however, Company shall
bear and pay directly or indirectly all costs and expenses (including additional
interest and penalties) incurred in connection with such action and shall
indemnify and hold Executive harmless, on an after-tax basis, for any Excise Tax
or income tax, including interest and penalties with respect thereto, imposed as
a result of Company’s action. If, as a result of Company’s action with respect
to a claim, Executive receives a refund of any amount paid by Company with
respect to such claim, Executive shall promptly pay such refund to Company. If
Company fails to timely notify Executive whether it will contest such claim or
Company determines not to contest such claim, then Company shall immediately pay
to Executive the portion of such claim, if any, which it has not previously paid
to Executive.
     5.5 Release and Full Settlement. As a condition to the receipt of any
severance compensation and benefits under this Agreement, Executive must first
execute a release and agreement, in a form reasonably satisfactory to Company,
which (a) shall release and discharge Company and its affiliates, and their
officers, directors, Executives, and agents, from any and all claims or causes
of action of any kind or character, including all claims or causes of action
arising out of Executive’s employment with Company or its affiliates or the
termination of such employment, and (b) must be effective and irrevocable within
55 days after the termination of Executive’s employment. If Executive is
entitled to and receives the benefits provided hereunder, performance of the
obligations of Company hereunder will constitute full settlement of all claims
that Executive might otherwise assert against Company on account of Executive’s
termination of employment.
     5.6 Payments Subject to Section 409A of the Code. Notwithstanding the
foregoing provisions of this Article 5, if the payment of any severance
compensation or severance benefits under this Agreement would be subject to
additional taxes and interest under Section 409A of the Code because the timing
of such payment is not delayed as provided in Section 409A(a)(2)(B) of the Code,
then any such payments that Executive (or Executive’s estate) would otherwise be
entitled to during the first six months following the date of Executive’s
termination of employment shall be accumulated and paid on the date that is six
months after the date of Executive’s termination of employment (or if such
payment date does not fall on a business day of Company, the next following
business day of Company), or such earlier date upon which such amount can be
paid under Section 409A of the Code without being subject to such additional
taxes and interest. Executive hereby agrees to be bound by Company’s
determination of its “specified Executives” (as such term is defined in
Section 409A of the Code) in accordance with any of the methods permitted under
the regulations issued under Section 409A of the Code.

- 9 -



--------------------------------------------------------------------------------



 



     5.7 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of Executive’s employment under this Agreement,
Company and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this Article 5 shall be received by Executive as
liquidated damages.
     5.8 Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Executive, and other
benefits under the plans and programs maintained by Company shall be governed by
the separate agreements, plans and other documents and instruments governing
such matters.
ARTICLE VI
PROTECTION OF CONFIDENTIAL INFORMATION
6.1 Disclosure to and Property of Company.
     (a) Confidential Information. All information, designs, ideas, concepts,
improvements, product developments, discoveries, and inventions, whether
patentable or not, that are conceived, made, developed, or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by Company (whether during business hours or otherwise
and whether on Company’s premises or otherwise) that relate to Company’s (or any
of its affiliates’) business, trade secrets, products, or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, forms, policies, procedures, financial and sales data,
pricing terms, costs, evaluations, opinions, interpretations, acquisition
prospects, Executive lists, property lists, the identity of customers or their
requirements, the identity of key contacts within the customer’s organizations
or within the organization of acquisition prospects, marketing and merchandising
techniques, business plans, negotiation and documentation strategies, computer
software or programs, computer software and database technologies, prospective
names, and marks (collectively, “Confidential Information”) shall be disclosed
to Company and are and shall be the sole and exclusive property of Company (or
its affiliates).
     (b) Work Product. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
proposals, and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions, and other
similar forms of expression (including but not limited to (i) maps, data, and
reports that relate to results of exploration, drilling, drill cores, cuttings,
and other samples relating to the production and operation of Company’s oil and
gas properties (whether owned or prospective) and (ii) title opinions; abstracts
of title; land, accounting, production, or operating expense records;
engineering,

- 10 -



--------------------------------------------------------------------------------



 



geological, or geophysical data; development plans and permits; or any other
material or writing of whatever kind embodying any other information relating to
the production and operation of Company’s oil and gas properties (whether owned
or prospective)) (collectively, “Work Product”) are and shall be the sole and
exclusive property of Company (or its affiliates).
     Upon Executive’s termination of employment with Company, for any reason,
Executive promptly shall deliver such Confidential Information and Work Product,
and all copies thereof, to Company.
     6.2 Disclosure to Executive. Company has and will disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of Company (or its affiliates); and/or has and will
entrust Executive with business opportunities of Company (or its affiliates);
and/or has and will place Executive in a position to develop business good will
on behalf of Company (or its affiliates). Executive agrees to preserve and
protect the confidentiality of all Confidential Information or Work Product of
Company (or its affiliates).
     6.3 No Unauthorized Use or Disclosure. Executive agrees that he will not,
at any time during or after Executive’s employment by Company, make any
unauthorized disclosure of, and will prevent the removal from Company premises
of, Confidential Information or Work Product of Company (or its affiliates), or
will not make any use thereof, except in the carrying out of Executive’s
responsibilities during the course of Executive’s employment with Company.
Executive shall use commercially reasonable efforts to cause all persons or
entities to which any Confidential Information shall be disclosed by him
hereunder to observe the terms and conditions set forth herein as though each
such person or entity was bound hereby. Executive shall have no obligation
hereunder to keep confidential any Confidential Information if and to the extent
disclosure thereof is specifically required by law; provided, however, that in
the event disclosure is required by applicable law, Executive shall provide
Company with prompt notice of such requirement prior to making any such
disclosure, so that Company may seek an appropriate protective order. At the
request of Company at any time, Executive agrees to deliver to Company all
Confidential Information that he may possess or control. Executive agrees that
all Confidential Information of Company (whether now or hereafter existing)
conceived, discovered, or made by him during the period of Executive’s
employment by Company exclusively belongs to Company (and not to Executive), and
Executive will promptly disclose such Confidential Information to Company and
perform all actions reasonably requested by Company to establish and confirm
such exclusive ownership. Affiliates of Company shall be third party
beneficiaries of Executive’s obligations under this Article 6. As a result of
Executive’s employment by Company, Executive may also from time to time have
access to, or knowledge of, Confidential Information or Work Product of third
parties, such as customers, suppliers, partners, joint venturers, and the like,
of Company and its affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product to
the same extent, and on the same basis, as Company’s Confidential Information
and Work Product.
     6.4 Ownership by Company. If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the

- 11 -



--------------------------------------------------------------------------------



 



subject matter of copyright (such as videotapes, written presentations, or
acquisitions, computer programs, E-mail, voice mail, electronic databases,
drawings, maps, architectural renditions, models, manuals, brochures, or the
like) relating to Company’s business, products, or services, whether such work
is created solely by Executive or jointly with others (whether during business
hours or otherwise and whether on Company’s premises or otherwise), including
any Work Product, Company shall be deemed the author of such work if the work is
prepared by Executive in the scope of Executive’s employment; or, if the work is
not prepared by Executive within the scope of Executive’s employment but is
specially ordered by Company as a contribution to a collective work, as a part
of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation, or as an instructional text, then the work
shall be considered to be work made for hire and Company shall be the author of
the work. If such work is neither prepared by Executive within the scope of
Executive’s employment nor a work specially ordered that is deemed to be a work
made for hire, then Executive hereby agrees to assign, and by these presents
does assign, to Company all of Executive’s worldwide right, title, and interest
in and to such work and all rights of copyright therein.
     6.5 Assistance by Executive. During the period of Executive’s employment by
Company and thereafter, Executive shall assist Company and its nominee, at any
time, in the protection of Company’s (or its affiliates’) worldwide right,
title, and interest in and to Work Product and the execution of all formal
assignment documents requested by Company or its nominee and the execution of
all lawful oaths and applications for patents and registration of copyright in
the United States and foreign countries.
     6.6 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 6 by Executive, and Company or
its affiliates shall be entitled to enforce the provisions of this Article 6 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 6 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
ARTICLE VII
NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS
     7.1 General. As part of the consideration for Company’s employment of
Executive and the compensation and benefits that may be paid to Executive
hereunder; to protect the trade secrets and Confidential Information of Company
and its affiliates that will in the future be disclosed or entrusted to
Executive, the business good will of Company and its affiliates that will in the
future be developed in Executive, or the business opportunities that will in the
future be disclosed or entrusted to Executive by Company or its affiliates; and
as an additional incentive for Company to enter into this Agreement, Company and
Executive agree to the provisions of this Article 7. Executive agrees that
during his employment with Company and for a period of one year following the
termination of Executive’s employment with Company for any reason (the
“Non-Compete Period”), Executive shall not, without the prior written consent of
Company:

- 12 -



--------------------------------------------------------------------------------



 



     (a) directly or indirectly participate in the ownership, management,
operation, or control of, or be connected as an officer, Executive, partner,
director, consultant, contractor, or otherwise with, or have any financial
interest in or aid or assist anyone else in the conduct of, any oil and gas
exploration or production business in any of the Business Territories of the
Company (a “Competitive Operation”); provided, however, that this provision
shall not preclude Executive after the termination of his employment with
Company from owning less than 2% of the equity securities of any publicly held
Competitive Operation so long as Executive does not serve as an Executive,
officer, director, or consultant to such business;
     (b) call upon any prospective acquisition candidate on Executive’s own
behalf or on behalf of any Competitive Operation, which candidate is a
Competitive Operation or which candidate was, to Executive’s knowledge after due
inquiry, either called upon by Company or an affiliate or for which Company or
an affiliate made an acquisition analysis, for the purpose of acquiring such
entity; or
     (c) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, Executive, employer, advisor, member,
stockholder, partner, or in any other individual or representative capacity
whatsoever, either for his own benefit or for the benefit of any other person or
entity either (i) hire, contract, or solicit or attempt any of the foregoing
with respect to hiring any then present Executive (or person who was an
Executive at any time during the six-month period prior to termination of
Executive’s employment) of Company or any affiliate, or (ii) induce or otherwise
counsel, advise, or encourage any Executive of Company or any affiliate to leave
the employment of Company or any affiliate.
     7.2 Non-Disparagement. During Executive’s employment with Company and
following any termination of employment with Company, Executive and Company
agree not to disparage, either orally or in writing, Executive, Company, or any
of affiliates’ business, products, services, or practices, or any of Company’s
or its affiliates’ directors, officers, agents, representatives, stockholders,
partners, members, Executives, or affiliates.
     7.3 New Employer. Executive agrees that prior to accepting any new
employment during the Non-Compete Period, Executive shall advise Company of the
identity of the potential new employer. Company may serve such new employer with
notice of the non-competition restrictions set forth in this Article 7 and may
furnish such employer with a copy of this Agreement or the relevant portions
thereof.
     7.4 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 7 by Executive, and Company or
its affiliates shall be entitled to enforce the provisions of this Article 7 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 7 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.

- 13 -



--------------------------------------------------------------------------------



 



     7.5 Reformation. Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article 7 would cause irreparable injury to Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the United States during the
Non-Compete Period but acknowledges that Executive will receive sufficiently
high remuneration and other benefits from Company to justify such restriction.
Further, Executive acknowledges that his skills are such that he can be
gainfully employed in non-competitive employment and that the agreement not to
compete will in no way prevent him from earning a living. Nevertheless, if any
of the aforesaid restrictions are found by a court of competent jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable States so that the entire agreement not to compete and this Agreement
as prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal. Such modification shall not affect the payments made
to Executive under this Agreement.
ARTICLE VIII
DISPUTE RESOLUTION
     8.1 General. Executive and the Company explicitly recognize that no
provision of this Article VIII shall prevent either party from seeking to
resolve any dispute relating to Article VI or Article VII or this Agreement in a
court of law.
     8.2 Negotiation. The parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement promptly by negotiations
between Executive and an executive officer of Company who has authority to
settle the controversy. Any party may give the other party written notice of any
dispute not resolved in the normal course of business. Within ten days after the
effective date of such notice, Executive and an executive officer of Company
shall meet at a mutually acceptable time and place within the Houston, Texas
metropolitan area, and thereafter as often as they reasonably deem necessary, to
exchange relevant information and to attempt to resolve the dispute. If the
matter has not been resolved within 30 days of the disputing party’s notice, or
if the parties fail to meet within ten days, either party may initiate
arbitration of the controversy or claim as provided in Section 8.3 below. If a
negotiator intends to be accompanied at a meeting by an attorney, the other
negotiator shall be given at least three business days’ notice of such intention
and may also be accompanied by an attorney. All negotiations pursuant to this
Section 8.2 shall be treated as compromise and settlement negotiations for the
purposes of the federal and state rules of evidence and procedure.
     8.3 Arbitration. Company and Executive agree that after efforts to
negotiate any dispute in accordance with Section 8.2 have failed, then either
party may by written notice (the “Notice”) demand arbitration of the dispute as
set out below, and each party hereto expressly agrees to submit to, and be bound
by, such arbitration.

- 14 -



--------------------------------------------------------------------------------



 



     (a) Each party will, within ten business days of the Notice, nominate an
arbitrator, who shall be a non-neutral arbitrator. Each nominated arbitrator
must be someone experienced in dispute resolution and of good character without
moral turpitude and not within the employ or direct or indirect influence of the
nominating party. The two nominated arbitrators will, within ten business days
of nomination, agree upon a third arbitrator, who shall be neutral. If the two
appointed arbitrators cannot agree on a third arbitrator within such period, the
parties may seek such an appointment through any permitted court proceeding or
by the American Arbitration Association (“AAA”). The three arbitrators will set
the rules and timing of the arbitration, but will generally follow the rules of
the AAA and this Agreement where same are applicable and shall provide for a
reasoned opinion.
     (b) The arbitration hearing will in no event take place more than 180 days
after the appointment of the third arbitrator.
     (c) The arbitration will take place in Houston, Texas unless otherwise
unanimously agreed to by the parties.
     (d) The results of the arbitration and the decision of the arbitrators will
be final and binding on the parties, and each party agrees and acknowledges that
these results shall be enforceable in a court of law.
     (e) All administrative costs and expenses of the mediation and arbitration
shall be borne equally by the Company and Executive during the pendency of the
proceedings. Such costs and expenses do not include attorney’s fees, expert
witness fees or other party generated expenses. Upon the conclusion of the
proceedings, the prevailing party shall be entitled to recover reasonable and
necessary attorneys’ fees, expert witness fees, and costs and expenses of
arbitration.
ARTICLE IX
MISCELLANEOUS
     9.1 Indemnification. Company agrees that, in the event Executive’s
employment by Company or any subsidiary thereof or successor thereto shall be
subject to an Involuntary Termination, Company shall continue to indemnify
Executive following such Involuntary Termination to the fullest extent permitted
by applicable law consistent with the Articles of Incorporation and By-Laws of
Company in effect as of the date of the Involuntary Termination with respect to
Executive’s sole, joint, or concurrent negligence and any acts of or omissions
he may have committed during the period during which he was an officer,
director, and/or Executive of (a) Company, (b) any subsidiary thereof for which
he served as an officer, director, or Executive at the request of Company, or
(c) any successor thereto. Any reimbursement of reasonable attorneys’ fees and
disbursements required under this Section 9.1 shall be made not later than the
close of Executive’s taxable year following the taxable year in which Executive
incurs the expense; provided, however, that, upon Executive’s termination of
employment with Company, in no event shall any additional reimbursement be made
prior to the date that is six months after the date of Executive’s termination
of employment to the extent such payment

- 15 -



--------------------------------------------------------------------------------



 



delay is required under Section 409A(a)(2)(B)(i) of the Code. In no event shall
any reimbursement be made to Executive for such fees and disbursements incurred
after the later of (1) Executive’s death or (2) the date that is ten years after
the date of Executive’s termination of employment with Company.
     9.2 Payment Obligations Absolute. Except as specifically provided in
Sections 6.6 and 7.4, Company’s obligation to pay (or cause one of its
subsidiaries to pay) Executive the amounts and to make the arrangements provided
herein shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense, or other right which Company (including its subsidiaries)
may have against Executive or anyone else. All amounts payable by Company
(including its subsidiaries hereunder) shall be paid without notice or demand.
Executive shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Agreement, and,
except as provided in Sections 5.2(b) and 5.3(b) hereof, the obtaining of any
such other employment shall in no event effect any reduction of Company’s
obligations to make (or cause to be made) the payments and arrangements required
to be made under this Agreement.
     9.3 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

         
 
  If to Company to:   Magnum Hunter Resources Corporation
777 Post Oak Blvd.
Suite 910
Houston, Texas 77056
Attention: Chairman
 
       
 
  If to Executive to:   H.C. “Kip” Ferguson
6266 Burgoyne Drive
Houston, TX 77057

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     9.4 Applicable Law; Submission to Jurisdiction.
     (a) This Agreement is entered into under, and shall be governed for all
purposes by, the laws of the State of Texas, without regard to conflict of law
principals thereof.
     (b) With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum, and venue of the state or federal (to the extent federal jurisdiction
exists) courts located in Harris County in the State of Texas.

- 16 -



--------------------------------------------------------------------------------



 



     9.5 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
     9.6 Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     9.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     9.8 Withholding of Taxes and Other Executive Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city, and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other customary Executive deductions
made with respect to Company’s Executives generally.
     9.9 Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     9.10 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     9.11 Assignment. This Agreement shall be binding upon and inure to the
benefit of Company and any successor of Company, by merger or otherwise. This
Agreement shall also be binding upon and inure to the benefit of Executive and
his estate. If Executive shall die prior to full payment of amounts due pursuant
to this Agreement, such amounts shall be payable pursuant to the terms of this
Agreement to his estate. Executive shall not have any right to pledge,
hypothecate, anticipate, or assign this Agreement or the rights hereunder,
except by will or the laws of descent and distribution.
     9.12 Term. This Agreement has a term co-extensive with the term of
employment provided in Section 3.1. Termination of this Agreement shall not
affect any right or obligation of any party which is accrued or vested prior to
such termination. The provisions of Section 3.5 and Articles 6 and 7 shall
survive the termination of this Agreement and shall be binding upon Executive
and his or her legal representatives, successors, and assigns following such
termination.
     9.13 Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof and contains all the
covenants, promises, representations, warranties, and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior

- 17 -



--------------------------------------------------------------------------------



 



employment and severance agreements, if any, by and between Company and
Executive. Any modification of this Agreement will be effective only if it is in
writing and signed by the party to be charged.
[Signatures begin on next page.]

- 18 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
_____ day of October 2009, to be effective as of the Effective Date.

         
 
  Company    
 
       
 
  Magnum Hunter Resources Corporation    
 
       
 
 
 
Gary C. Evans    
 
  Chairman    
 
       
 
  Executive    
 
       
 
  /s/  H.C. “Kip” Ferguson    
 
       
 
       
 
  H.C. “Kip” Ferguson    

- 19 -